Exhibit 10.4
 

 
PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT, dated as of July 21, 2006 (this
“Agreement”), made by EMAGIN CORPORATION, a Delaware corporation (the
“Grantor”), to ALEXANDRA GLOBAL MASTER FUND LTD., a British Virgin Islands
international business company, as collateral agent (in such capacity, the
“Collateral Agent”) on behalf of the Holders (such capitalized term and all
other capitalized terms used in this Agreement having the respective meanings
provided in this Agreement).


W I T N E S S E T H:


WHEREAS, the Grantor and the several Buyers are parties to the several Note
Purchase Agreements, pursuant to which, among other things, the Buyers have
agreed to purchase up to $7,000,000 aggregate principal amount of Notes of the
Grantor;


WHEREAS, in connection with the transactions contemplated by the Note Purchase
Agreements, the Grantor has agreed to grant to the Collateral Agent a security
interest in certain of its property, assets and rights;


WHEREAS, it is a condition precedent to the several obligations of the Buyers to
purchase their respective Notes and Warrants pursuant to the Note Purchase
Agreements that the Grantor shall have executed and delivered this Agreement to
the Collateral Agent for the ratable benefit of the Holders;


WHEREAS, contemporaneously with the execution and delivery of this Agreement the
Company and the Collateral Agent are executing and delivering the Patent and
Trademark Security Agreement and the Lockbox Agreement; and


NOW, THEREFORE, in consideration of the premises and to induce the Buyers to
purchase their respective Notes and Warrants, the Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Holders, as follows:


1.  Definitions.


(a) As used in this Agreement, the terms “Agreement”, “Grantor” and “Collateral
Agent” shall have the respective meanings assigned to such terms in the
introductory paragraph of and the recitals to this Agreement.


(b) All the agreements or instruments herein defined shall mean such agreements
or instruments as the same may from time to time be supplemented or amended or
the terms thereof waived or modified to the extent permitted by, and in
accordance with, the terms thereof and of this Agreement.


(c) Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Notes.



--------------------------------------------------------------------------------


(d) The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):


“Accounts” means all rights to payment for goods sold or leased or for services
rendered, whether or not such rights have been earned by performance.


“Additional Note” means the Note issued pursuant to the Additional Note Purchase
Agreement.


“Additional Note Purchase Agreement” means the Note Purchase Agreement, dated as
of July 21, 2006, by and between the Grantor and Stillwater LLC, which by its
terms contemplates the issuance of up to $500,000 aggregate principal amount of
Notes on or after December 10, 2006.


“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the subject Person. For purposes of this
definition, “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.


“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in The City of New York are authorized or required by law or
executive order to remain closed.


“Buyer” means any of the several buyers party to a Note Purchase Agreement.


“Chattel Paper” shall have the meaning assigned to such term under the Code.


“Code” means the Uniform Commercial Code as from time to time in effect in the
State of Delaware.


“Collateral” means each of the following, whether now existing or hereafter
arising:


(1) all Accounts of the Grantor and, if the Collateral Agent exercises its
rights under Section 3(b), the Lockbox and each and every General Intangible
relating thereto;


(2) all Inventory of the Grantor;


(3) all Equipment of the Grantor;


(4) all Proprietary Information owned or licensed by the Grantor, whether
existing on the date hereof or developed or acquired hereafter;


2

--------------------------------------------------------------------------------


(5) all of the Grantor’s right, title and interest in and to all Contracts,
Documents, Chattel Paper, Instruments, Investment Property and General
Intangibles, whether existing on the date hereof or hereafter arising;


(6) all cash, securities, rights and other property at any time and from time to
time received, receivable or otherwise distributed in respect of the Collateral,
including, without limitation in respect of the cash or other property held in
the Lockbox or the Collateral Account;


(7) all Patents, Patent Licenses, Trademarks and Trademark Licenses;


(8) all insurance policies to the extent they relate to items (1) through (7)
above;


(9) all books, ledgers, books of account, records, writings, databases,
information and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating, or referring to any of the foregoing; and


(10) to the extent not otherwise included, all Proceeds, products, rents,
issues, profits and returns of and from any and all of the foregoing, which
Proceeds may be in the form of Accounts, Chattel Paper, Inventory or otherwise.


“Collateral Account” shall have the meaning provided in the Lockbox Agreement.


“Contracts” shall have the meaning assigned to that term under the Code.


“Documents” shall have the meaning assigned to such term under the Code.


“Event of Default” means:


(1) the failure by the Grantor to perform in any material respect any obligation
of the Grantor under this Agreement as and when required by this Agreement; or


(2) any representation or warranty made by the Grantor pursuant to this
Agreement shall have been untrue in any material respect when made or deemed to
have been made; or


(3) the failure by the Grantor to perform in any material respect any obligation
of the Grantor under the Patent and Trademark Security Agreement as and when
required by the Patent and Trademark Security Agreement;


(4) any representation or warranty made by the Grantor pursuant to the Patent
and Trademark Security Agreement shall have been untrue in any material respect
when made or deemed to have been made;


3

--------------------------------------------------------------------------------


(5) the failure by the Grantor to perform in any material respect any obligation
of the Grantor under the Lockbox Agreement as and when required by the Lockbox
Agreement;


(6) any representation or warranty made by the Grantor pursuant to the Lockbox
Agreement shall have been untrue in any material respect when made or deemed to
have been made; or


(7) any Event of Default, as that term is defined in any of the Notes.


“General Intangibles” shall have the meaning assigned to such term under the
Code.


“Holder” means any Buyer or any holder from time to time of any Note.


“Indemnified Person” shall have the meaning provided in Section 5(j).


“Inventory” shall have the meaning assigned to such term under the Code, and in
any event, including, without limitation, all raw material, work-in process and
finished goods, inventory, merchandise, goods and other personal property that
are held by or on behalf of a Person for sale or lease or to be furnished under
a contract of service or which give rise to any Account, including, without
limitation, returned goods.


“Issuance Date” means the date on which the Notes are initially issued.


“Lien” shall mean any lien, mortgage, security interest, chattel mortgage,
pledge or other encumbrance (statutory or otherwise) of any kind securing
satisfaction or performance of an obligation, including any agreement to give
any of the foregoing, any conditional sales or other title retention agreement,
any lease in the nature thereof, and the filing of or the agreement to give any
financing statement under the Code of any jurisdiction or similar evidence of
any encumbrance, whether within or outside the United States.


“Lockbox” shall have the meaning assigned to such term in the Lockbox Agreement.


“Lockbox Agent” means the Person from time to time serving as Lockbox Agent
under the Lockbox Agreement.


“Lockbox Agreement” means that certain Lockbox Agreement dated as of the date
hereof, by and between the Grantor and the Lockbox Agent.


“Majority Holders” means at any time such of the holders of the Notes who hold
Notes which, based on the outstanding principal amounts thereof, represent a
majority of the aggregate outstanding principal amount of the Notes at such
time.


4

--------------------------------------------------------------------------------


“Note Purchase Agreements” means the several Note Purchase Agreements, dated as
of July 21, 2006, by and between the Grantor and the respective Buyer party
thereto pursuant to which the Grantor issued the Notes, including, without
limitation, the Additional Note Purchase Agreement.


“Notes” means the Grantor’s 6% Senior Secured Convertible Notes due 2007-2008
originally issued pursuant to the Note Purchase Agreements, including, without
limitation, the Additional Note.


“Obligations” means:


(1) the full and prompt payment when due of all obligations and liabilities to
the Holders, whether now existing or hereafter arising, under the Transaction
Documents and the due performance and compliance with the terms of the
Transaction Documents;


(2) any and all sums advanced by the Collateral Agent or any Holder in order to
preserve the Collateral or to preserve the Security Interest;


(3) in the event of any proceeding for the collection or enforcement of any
obligations or liabilities of the Grantor referred to in the immediately
preceding clauses (1) and (2) in accordance with the terms of the Transaction
Documents, the reasonable expenses of re-taking, holding, preparing for sale,
selling or otherwise disposing of or realizing on the Collateral, or of any
other exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys' fees and court costs; and


(4) any amounts for which the Collateral Agent or any Holder is entitled to
indemnification under Section 5(j).


“Patent(s)” means all present and future patents, patent applications and patent
disclosures which are presently, or in the future may be, owned, issued,
acquired or used (whether pursuant to a license or otherwise) anywhere in the
world by the Grantor, in whole or in part, and all of the Grantor's right, title
and interest in and to all patentable inventions and to file applications for
patents under patent laws of the United States or of any other jurisdiction,
including, without limitation, any and all extensions, reissues, substitutes,
continuations, continuations-in-part, divisional, patents of addition,
re-examinations and renewals thereof, and patents issuing therefrom, and any
other proprietary rights related to any of the foregoing (including, without
limitation, remedies against infringements thereof and rights of protection of
an interest therein under the laws of all jurisdictions) and any and all foreign
counterparts of any of the foregoing.


“Patent Licenses” means each license agreement relating to Patents granted to,
used or acquired by the Grantor, in each case together with the right to use and
rely upon the inventions and other intellectual property conveyed thereunder.


5

--------------------------------------------------------------------------------


“Patent and Trademark Security Agreement” means that certain Patent and
Trademark Security Agreement, dated as of July 21, 2006, between the Grantor and
the Collateral Agent.


“Permitted Liens” shall have the meaning assigned to such term in the Notes.


“Person” means any natural person, corporation, partnership, limited liability
company, trust, incorporated organization, unincorporated association or similar
entity or any government, governmental agency or political subdivision.


“Proceeds” shall have the meaning assigned to such term under the Code.


“Proprietary Information” means information in whatever form generally
unavailable to the public that has been created, discovered, developed or
otherwise become known to the Grantor or in which property rights have been
assigned or otherwise conveyed to the Grantor, which information has economic
value or potential economic value to the creation, operation, use, modification,
extension, upgrade, application, marketing, sale and distribution of the
Grantor’s products and services. Proprietary Information shall include, but not
be limited to, trade secrets, processes, formulas, writings, data, know-how,
negative know-how, improvements, discoveries, developments, designs, inventions,
techniques, technical data, customer and supplier lists, financial information,
business plans or projections and modifications or enhancements to any of the
above. Proprietary Information shall include all information existing on the
date hereof and all information developed or acquired hereafter.


“Security Interest” means the security interest granted in the Collateral
pursuant to this Agreement.


“Subsidiary” means any corporation or other entity of which a majority of the
capital stock or other ownership interests having ordinary voting power to elect
a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by the Grantor.


“Trademark License” means each license agreement relating to Trademarks used,
adopted or acquired by the Grantor.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers of the Grantor adopted for use in
conjunction with the Grantor’s business products and services, now existing
anywhere in the world or hereinafter adopted or acquired, whether currently in
use or not, and the goodwill associated therewith, all registrations and
recordings thereof, and all applications in connection therewith, and (b) all
renewals thereof by the Grantor.


“Transaction Documents” means the Notes, the Note Purchase Agreements, this
Agreement, the Patent and Trademark Security Agreement, the Lockbox Agreement,
the Warrants, and the other agreements, instruments and documents contemplated
hereby and thereby.


6

--------------------------------------------------------------------------------


2. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance of the Obligations and for the other purposes
provided in this Agreement, the Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Holders a first priority security interest in all
of the Collateral. Such grant includes, without limitation, a grant of the
security interest to secure the payment and performance of Obligations relating
to the Additional Note upon the date of issuance of such Additional Note.


3. Rights of Collateral Agent; Limitations on Collateral Agent's Obligations.


(a) Grantor Remains Liable under Accounts and Contracts. Anything herein to the
contrary notwithstanding, the Grantor shall remain liable under each of the
Accounts and Contracts that constitute part of the Collateral to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account and in accordance with and pursuant to the terms and
provisions of each such Contract. The Collateral Agent shall not have any
obligation or liability under any Account that constitutes part of the
Collateral (or any agreement giving rise thereto) or under any Contract that
constitutes part of the Collateral by reason of or arising out of this Agreement
or the receipt by the Collateral Agent of any payment relating to such Account
or Contract pursuant hereto, nor shall the Collateral Agent be obligated in any
manner to perform any of the obligations of the Grantor under or pursuant to any
such Account (or any agreement giving rise thereto) or under or pursuant to any
such Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any such Account (or any agreement giving rise
thereto) or under any such Contract, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.


(b) Notice to Account Debtors and Contracting Parties. Upon the direction of the
Collateral Agent at any time that an Event of Default has occurred and is
continuing, the Grantor shall promptly, but in no event later than five Business
Days, after such direction is given, notify all the account debtors on the
Accounts that constitute part of the Collateral and parties to the Contracts
that constitute part of the Collateral that such Accounts and such Contracts
have been assigned to the Collateral Agent for the ratable benefit of the
Holders and that payments in respect thereof shall be made directly to the
Collateral Agent or as the Collateral Agent shall direct in accordance with the
Lockbox Agreement.


(c) Verification and Analysis of Accounts. If an Event of Default has occurred
and the Collateral Agent shall have directed the Grantor to notify the account
debtors on the Accounts and parties to the Contracts in accordance with Section
3(b), in addition to its rights pursuant to clause (1) of this Section 3(c) the
Collateral Agent shall have the right in its own name or in the name of others
to communicate with account debtors on the Accounts that constitute part of the
Collateral and parties to the Contracts that constitute part of the Collateral
to verify with them to its satisfaction the existence, amount and terms of any
such Accounts or Contracts and to make test verifications of such Accounts in
any manner and through any medium that it reasonably considers advisable, and
the Grantor shall furnish all such assistance and information as the Collateral
Agent may require in connection therewith. At any time and from time to time,
upon the Collateral Agent's reasonable request and at the expense of the
Grantor, the Grantor shall cause independent public accountants or others
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, such Accounts.


7

--------------------------------------------------------------------------------


4. Representations and Warranties. The Grantor hereby represents and warrants
that:


(a) Title; No Other Liens. Except for the Lien granted to the Collateral Agent
for the ratable benefit of the Holders pursuant to this Agreement, the Patent
and Trademark Security Agreement, the Lockbox Agreement and the Lien granted to
the Collateral Agent for the ratable benefit of the Holders pursuant to the
Patent and Trademark Security Agreement, the Grantor owns and has good and
marketable title to each item of the Collateral free and clear of any and all
Liens or claims of others except Permitted Liens. No security agreement,
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as may
have been filed in favor of the Collateral Agent, for the ratable benefit of the
Holders, pursuant to this Agreement or pursuant to the Patent and Trademark
Security Agreement.


(b) Perfected First Priority Liens. The Liens granted pursuant to this Agreement
will constitute upon the completion of all the filings or notices listed in
Schedule I hereto, perfected Liens on all Collateral in favor of the Collateral
Agent for the benefit of the Holders, which are prior to all other Liens (except
Permitted Liens, if any) on such Collateral and which are enforceable as such
against all Persons.


(c) Accounts. No amount payable to the Grantor under or in connection with any
Account that constitutes part of the Collateral is evidenced by any Instrument
(other than checks in the ordinary course of business) or Chattel Paper which
has not been delivered to the Collateral Agent. The place where the Grantor
keeps its records concerning the Accounts that constitute part of the Collateral
is set forth on Schedule II hereto.


(d) Consents under Contracts. No consent (other than consents that have been
obtained) of any party (other than the Grantor), to any Contract that
constitutes part of the Collateral is required, or purports to be required, in
connection with the execution, delivery and performance of this Agreement or the
exercise of the Collateral Agent's rights and remedies provided herein or at
law.


(e) Inventory. The items of Inventory that constitute part of the Collateral
are, as of the Issuance Date, kept at the locations listed on Schedule III
hereto and have not been kept at any other location within the six-month period
ending on the Issuance Date.


(f) Chief Executive Office. The Grantor's chief executive office and chief place
of business is located at 10500 N.E. 8th Street, Suite 1400, Bellevue, WA 98004.


8

--------------------------------------------------------------------------------


(g) Power and Authority. The Grantor has full power, authority and legal right
to grant the Collateral Agent the Lien on the Collateral pursuant to this
Agreement.


(h) Approvals, Filings, Etc. No authorization, approval or consent of, or
filing, registration, recording or other action with, any United States or
foreign court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market, the stockholders of the Grantor or
any other Person, is required to be obtained or made by the Grantor or any
Subsidiary (x) for the grant by the Grantor of the Security Interest in the
Collateral pursuant to this Agreement, (y) to perfect the Security Interest
purported to be created by this Agreement, or (z) for the exercise of the
Collateral Agent's rights and remedies provided herein or at law, in each case
except as has been obtained or made.


5. Covenants. The Grantor covenants and agrees with the Collateral Agent that
from and after the date of this Agreement until the payment or performance in
full by the Grantor of all of the Obligations:


(a) Further Documentation; Pledge of Instruments and Chattel Paper. At any time
and from time to time, upon the written request of the Collateral Agent, and at
the sole expense of the Grantor, the Grantor will promptly and duly execute and
deliver such further instruments and documents and take such further action as
the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the Code or similar laws in effect in any such
jurisdiction with respect to the Liens created hereby. The Grantor also hereby
authorizes the Collateral Agent to file any such financing or continuation
statement without the signature of the Grantor to the extent permitted by
applicable law. A carbon, photographic or other reproduction of this Agreement
shall be sufficient as a financing statement for filing in any jurisdiction. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Chattel Paper, such Instrument or Chattel
Paper shall be immediately delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent, to be held as Collateral pursuant
to this Agreement.


(b) Maintenance of Records.  The Grantor will keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to any Accounts that may constitute part of the Collateral. For the
further security of the Collateral Agent, the Grantor hereby grants to the
Collateral Agent a security interest in all of the Grantor's books and records
pertaining to the Collateral, and the Grantor shall turn over any such books and
records for inspection at the office of the Grantor to the Collateral Agent or
to its representatives during normal business hours at the request of the
Collateral Agent.


(c) Limitation on Liens on Collateral. The Grantor (x) will not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien or claim on or to the Collateral,
other than the Security Interest created hereby and Liens created by the Patent
and Trademark Security Agreement, and (y) will defend the right, title and
interest of the Collateral Agent in and to any of the Collateral against the
claims and demands of all Persons.


9

--------------------------------------------------------------------------------


(d) Limitations on Dispositions of Collateral. The Grantor will not sell,
transfer, lease, assign, grant any participation or interest in, or otherwise
dispose of, any of the Collateral to any Person, including, without limitation,
any Subsidiary or Affiliate of the Grantor, or attempt, offer or contract to do
so.


(e) Performance of Contracts and Agreements Giving Rise to Accounts. The Grantor
shall (i) exercise promptly and diligently each and every material right and
perform each material obligation which it may have under each Contract that
constitutes part of the Collateral and each agreement giving rise to an Account
that constitutes part of the Collateral (other than any right of termination)
and (ii) deliver to the Collateral Agent, upon request, a copy of each material
demand, notice or document received by it relating in any way to any Contract
that constitutes part of the Collateral or any agreement giving rise to an
Account that constitutes part of the Collateral. The Grantor shall not amend or
modify the terms of, or waive any rights under, any Contracts, in a manner which
would materially adversely affect the Security Interest or the value of such
Contracts.


(f) Further Identification of Collateral. The Grantor shall furnish to the
Collateral Agent from time to time, upon the request of the Collateral Agent,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.


(g) Notices. The Grantor will advise the Collateral Agent within two Business
Days of the occurrence thereof, in reasonable detail, at its address in
accordance with Section 16, (i) of any Lien (other than Liens permitted
hereunder) on, or claim asserted against, any of the Collateral, (ii) of any
Event of Default or any event which, with notice or the lapse of time, or both,
would become an Event of Default and (iii) of the occurrence of any other event
which could reasonably be expected to have a material adverse effect on the
Collateral, the Security Interest or the rights of the Collateral Agent
hereunder.


(h) Changes in Locations, Name, Etc. The Grantor will not


(1) change the location of its chief executive office/chief place of business
from that specified in Section 4(f) or remove its books and records from the
location specified in Section 4(c), or


(2) change its name, identity or corporate structure to such an extent that any
financing statement filed in connection with this Agreement and naming the
Collateral Agent as secured party would become misleading or invalid, or


(3) change the location at which any item of Inventory that constitutes
Collateral is kept from the locations specified in Section 4(e),


unless in any such case it shall have given the Collateral Agent at least 30
days prior written notice thereof and, prior to such action or event, shall have
taken appropriate action satisfactory to the Collateral Agent to preserve and
protect the Collateral Agent's security interest under this Agreement.


10

--------------------------------------------------------------------------------


(i) Subsidiaries. This Agreement is entered into on behalf of and for the
benefit of the Grantor. The Subsidiaries and the Affiliates of the Grantor have
no ownership or other rights in the Collateral. The Grantor will not permit any
Subsidiary or any Affiliate of the Grantor to have any ownership or other rights
in or to exercise any control over the Collateral.


(j) Indemnification. The Grantor agrees to indemnify and hold harmless the
Collateral Agent and each Holder and their respective officers, directors,
Affiliates, agents, members, shareholders and investment advisors (each, an
“Indemnified Person”) from and against any and all claims, demands, losses,
judgments and liabilities (including liabilities for penalties) of whatsoever
kind or nature, and to reimburse the Collateral Agent and each Holder for all
costs and expenses, including reasonable attorneys’ fees and expenses, arising
out of or resulting from this Agreement, including any breach hereof or Event of
Default hereunder, or the exercise by the Collateral Agent or any Holder, as the
case may be, of any right or remedy granted to it hereunder or under the other
Transaction Documents under applicable law; provided, however, that the Grantor
shall not be required to indemnify a particular Indemnified Person to the extent
any claim, demand, loss, judgment, liability, cost or expense is determined by
final judgment (not subject to further appeal) of a court of competent
jurisdiction to have arisen primarily from the gross negligence or willful
misconduct of such Indemnified Person. In no event shall any Indemnified Person
other than the Collateral Agent have any liability or obligation to the Grantor
under this Agreement or applicable law (liability under which the Grantor hereby
waives) for any matter or thing in connection with this Agreement, and in no
event shall the Collateral Agent be liable, in the absence of a determination of
gross negligence or willful misconduct on its part by final judgment (not
subject to further appeal) of a court of competent jurisdiction, for any matter
or thing in connection with this Agreement other than to account for moneys
actually received by it in accordance with the terms hereof. If and to the
extent that the obligations of the Grantor under this Section 4(j) are
unenforceable for any reason, the Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.


6. Collateral Agent's Powers.


(a) Powers. The Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof or investment advisor thereto,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Grantor and
in the name of the Grantor or in its own name, from time to time in the
Collateral Agent's discretion, during any period in which an Event of Default is
continuing, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, the
Grantor hereby gives the Collateral Agent and each such officer, agent and
investment advisor the power and right, on behalf of the Grantor, without notice
to or assent by the Grantor, except any notice required by law, to do the
following:


(i) to take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under or with
respect to any Collateral and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
or with respect to any such Collateral whenever payable, in each case in the
name of the Grantor or its own name, or otherwise;


11

--------------------------------------------------------------------------------


(ii) to pay or discharge taxes and liens levied or placed on or threatened
against the Collateral and to pay all or any part of the premiums therefor and
the costs thereof; and


(iii) (A) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (E) to defend any suit, action or proceeding brought against
the Grantor with respect to any Collateral; (F) to settle, compromise or adjust
any suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and to do, at the Collateral Agent's option and the Grantor's
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent's Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as the Grantor might do.


The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until the Grantor shall have paid and
performed in full all of the Obligations.


(b) Other Powers. The Grantor also authorizes the Collateral Agent, from time to
time during any period in which an Event of Default is continuing, to execute,
in connection with the sale provided for herein, any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Collateral.


(c) No Duty on Collateral Agent's Part. The powers conferred on the Collateral
Agent hereunder are solely to protect the Collateral Agent's interests in the
Collateral for the pro rata benefit of the Holders and shall not impose any duty
upon the Collateral Agent to exercise any such powers. The Collateral Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.


12

--------------------------------------------------------------------------------


7. Performance by Collateral Agent of Grantor's Obligations. If the Grantor
fails to perform or comply with any of its agreements contained herein and the
Collateral Agent, as provided for by the terms of this Agreement and following
reasonable notice to the Grantor, may itself perform or comply, or otherwise
cause performance or compliance, with such agreement, and the expenses of the
Collateral Agent incurred in connection with such performance or compliance
shall be payable by the Grantor to the Collateral Agent on demand and shall
constitute Obligations secured hereby.


8. Remedies in General. If an Event of Default has occurred and is continuing,
the Collateral Agent may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Code. Without limiting the generality of the
foregoing, if an Event of Default has occurred and is continuing, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below or expressly provided for) to or upon the Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are, to the
extent permitted by applicable law, hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, license, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), at public or private sale or
sales, at any exchange, broker's board or office of the Collateral Agent or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Collateral Agent shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in the Grantor, which right
or equity is hereby waived, to the extent permitted by applicable law, or
released.


The Grantor further agrees that, if an Event of Default has occurred and is
continuing, at the Collateral Agent's request, to assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Grantor's premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent hereunder, including, without limitation,
reasonable attorneys' fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Collateral Agent may elect, and only
after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, need the Collateral Agent account
for the surplus, if any, to the Grantor. To the extent permitted by applicable
law, the Grantor waives all claims, damages and demands it may acquire against
the Collateral Agent arising out of the exercise by it of any rights hereunder,
provided, that nothing contained in this Section 8 shall relieve the Collateral
Agent from liability arising solely from its gross negligence or willful
misconduct. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten days before such sale or other disposition. The Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorneys employed by the Collateral Agent to
collect such deficiency.


13

--------------------------------------------------------------------------------


9. Limitation on Duties Regarding Preservation of Collateral. The Collateral
Agent's sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account. Neither the Collateral Agent nor any of
its directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Grantor or otherwise.


10. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest until the Grantor has paid and performed in full all of its
obligations under the Transaction Documents.


11. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


12. Paragraph Headings, Captions, Etc. The paragraph headings, the captions and
the footers used in this Agreement are for convenience of reference only and are
not to affect the construction hereof or be taken into consideration in the
interpretation hereof.


13. No Waiver; Cumulative Remedies. The Collateral Agent shall not by any act,
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Event of Default or in any breach
of any of the terms and conditions hereof. No failure to exercise, nor any delay
in exercising, on the part of the Collateral Agent, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent would otherwise have on any future occasion. The rights and
remedies herein and in the Notes and the other Transaction Documents are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law or in equity or by statute.


14. Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the party to be charged with
enforcement; provided, however, that any provision of this Agreement may be
waived, amended, supplemented or otherwise modified by the Collateral Agent only
with the prior written approval of the Majority Holders. This Agreement shall be
binding upon the successors and permitted assigns of the Grantor and shall inure
to the benefit of the Collateral Agent and its successors and assigns. The
Grantor may not assign its rights or obligations under this Agreement without
the prior written consent of the Collateral Agent, which the Collateral Agent
may withhold in the sole discretion of the Majority Holders. The requirements
for resignation, and appointment of a successor to, the Collateral Agent are
established by Schedule IV hereto and not by this Agreement.


14

--------------------------------------------------------------------------------


15. Termination of Security Interest; Release of Collateral.  


(a) Upon the payment in full of all principal of and premium, if any, and
interest on the Notes and the payment in full of all other amounts for
Obligations that are due and payable at such time, and if no claims for payment
by the Company of any Obligations are at the time pending, the Security Interest
shall terminate and all rights to the Collateral shall revert to the Grantor.


(b) If an Event of Default shall have occurred and be continuing, the Collateral
Agent shall disburse the funds held by it pursuant to this Agreement as follows:


(i) First, to pay any amounts payable to the Collateral Agent pursuant to
Section 17 that have not been paid by the Grantor;


(ii) Second, to pay each Holder on a pro rata basis the amount of all accrued
and unpaid interest (and interest, if any, thereon at the Default Rate) then due
each Holder in accordance with the terms of their respective Notes through the
most recent Interest Payment Date;


(iii) Third, to pay each Holder on a pro rata basis the amount, if any, of
unpaid principal then due on the Maturity Date of any installment of principal
of such Holder’s Notes;


(iv) Fourth, to pay each Holder, on a pro rata basis, the amount then due upon
acceleration, if any, pursuant to Section 4 of such Holder’s Note(s); and then


(v) Fifth, to pay each Holder who has exercised its repurchase rights under
Section 5 of the Notes, on a pro rata basis, all of the applicable unpaid
Repurchase Price for each of the Notes or portions thereof required to be
repurchased; and then


(vi) Sixth, to pay each Holder any other amount due and payable to such Holder
under the Transaction Documents; and then


(vii) Seventh, the remaining amount, if any, to the Grantor.


provided, however, that if the amount of funds held by the Collateral Agent is
insufficient to pay all amounts due to the Holders pursuant to clauses (ii) and
(iv) above, then the amount paid to the Holders pursuant to this Section 15(b)
shall be prorated among the Holders in proportion to the respective amounts due
each Holder pursuant to the particular such clause or clauses for which such
funds are insufficient.


15

--------------------------------------------------------------------------------


(c) At any time and from time to time prior to termination of the Security
Interest pursuant to Section 15(a), the Collateral Agent shall release any of
the Collateral only with the prior written consent of the Majority Holders.


(d) Upon any such termination of the Security Interest or release of all the
Collateral, the Collateral Agent will, at the expense of the Grantor, execute
and deliver to the Grantor such documents and take such other actions as the
Grantor shall reasonably request to evidence the termination of the Security
Interest and deliver to the Grantor all Collateral so released then in its
possession.


16. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and shall be sent by mail, personal delivery,
telephone line facsimile transmission or courier and shall be effective five
days after being placed in the mail, if mailed, or upon receipt, if delivered
personally, by telephone line facsimile transmission or by courier, in each case
addressed to a party at such party's address (or telephone line facsimile
transmission number) shown below or such other address (or telephone line
facsimile transmission number) as a party shall have provided by notice to the
other party in accordance with this provision. In the case of any notice to the
Grantor, such notice shall be addressed to the Grantor at 10500 N.E. 8th Street,
Suite 1400,Bellevue, WA 98004, Attention: Chief Financial Officer (telephone
line facsimile number (425) 749-3601), with a copy to Sichenzia Ross Friedman
Ference LLP, 1065 Avenue of the Americas, 21st Floor, New York, New York 10018,
Attention: Richard A. Friedman, Esq. (telephone line facsimile number (212)
930-9725) and in the case of any notice to the Collateral Agent, such notice
shall be addressed to the Collateral Agent at c/o Alexandra Investment
Management, LLC, 767 Third Avenue, 39th Floor, New York, New York 10017
(telephone line facsimile number (212) 301-1810), with a copy to Law Offices of
Brian W Pusch, Penthouse Suite, 29 West 57th Street, New York, New York
(telephone line facsimile number (212) 980-7055).


17. Fees and Expenses. The Grantor agrees to pay the fees of the Collateral
Agent in performing its services under this Agreement and all expenses
(including but not limited to reasonable attorneys' fees and costs for legal
services, costs of insurance and payments of taxes or other charges) of, or
incidental to, the custody, care, sale or realization on any of the Collateral
or in any way relating to the performance of the obligations or the enforcement
or protection of the rights of the Collateral Agent hereunder.


18. Concerning Collateral Agent. The Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or nonexercise by the
Collateral Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Agreement shall,
as between the Collateral Agent and the Holders, be governed by Schedule IV
hereto and by such other agreements with respect thereto as may exist from time
to time among them, but, as between the Collateral Agent and the Grantor, except
as expressly provided in Sections 14 and 15, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Holders with full and valid
authority so to act or refrain from acting, and the Grantor shall not be under
any obligation to make any inquiry respecting such authority. The Collateral
Agent hereby waives for the benefit of the Holders any claim, right or lien of
the Collateral Agent against the Collateral arising under applicable law or
arising from any business or transaction between the Collateral Agent and the
Grantor other than pursuant to this Agreement or any of the other Transaction
Documents.


16

--------------------------------------------------------------------------------


19. Survival. All representations, warranties, covenants and agreements of the
Grantor and of the Collateral Agent contained herein will survive the execution
and delivery hereof and the release of any Collateral pursuant hereto and shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Collateral Agent or the Grantor or any person who
controls the Collateral Agent or the Grantor.


20. Grantor’s Obligations Absolute, Etc. The obligations of the Grantor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any renewal, extension, amendment
or modification of or addition or supplement to or deletion from any of the
Transaction Documents or any other agreement or instrument referred to therein,
or any assignment or transfer of any thereof; (b) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such Transaction Document or other agreement or instrument; (c) any furnishing
of any additional security to the Collateral Agent or its assignees or any
acceptance thereof or any release of any security by the Collateral Agent or its
assignees; (d) any limitation on any party’s liability or obligations under any
such Transaction Document or other agreement or instrument or any invalidity or
unenforceability, in whole or in part, of any such Transaction Document or other
agreement or instrument or any term thereof; or (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Grantor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not the Grantor shall have notice or knowledge of any of the
foregoing.


21. Integration. This Agreement represents the entire agreement of the Grantor
and the Collateral Agent with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the parties
relative to the subject matter hereof not expressly set forth or referred to
herein or therein.


22. Governing Law. This Agreement and the rights and obligations of the Grantor
under this Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York, except to the extent that
under the New York Uniform Commercial Code the laws of another jurisdiction
govern matters of perfection and the effect of perfection or non-perfection of
any security interest granted hereunder.


23. Counterparts; Execution. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts, but all the
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, once executed by a party, may be delivered to the
other party hereto by telephone line facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.


17

--------------------------------------------------------------------------------


24. Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.




[Signature page follows]

 

18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers or
other representatives thereunto duly authorized as of the date first above
written.
 
 

        EMAGIN CORPORATION  
   
   
    By:   /s/ Gary W. Jones  

--------------------------------------------------------------------------------

Name: Gary W. Jones   Title: Chief Executive Officer


       
ALEXANDRA GLOBAL MASTER FUND LTD., as Collateral Agent
 
   
 
 
 
ALEXANDRA INVESTMENT MANAGEMENT, LLC, as Investment Advisor
 
 
  By:   /s/ Mikhail Filimonov   

--------------------------------------------------------------------------------

Name: Mikhail Filimonov   Title: Chairman and Chief Executive Officer





 

19

--------------------------------------------------------------------------------





SCHEDULE I


Filings Required to Perfect Security Interest


1. Secretary of State of the State of Delaware


2. Department of State of the State of New York



 

I-1

--------------------------------------------------------------------------------





SCHEDULE II


Location of Records Concerning Accounts




eMagin Corporation
10500 NE 8th Street, Suite 1400
Bellevue, WA. 98004

 

II-2

--------------------------------------------------------------------------------





SCHEDULE III


Inventory Locations


eMagin Corporation
2070 Route 52
Hopewell Junction, NY 12533


eMagin Corporation
10500 NE 8th Street, Suite 1400
Bellevue, WA. 98004
Asteria Manufacturing and Brimal Holding (same address):


Wisma AIC
Lot 3
Persiaran Kemajuan
Seksyen 16
40200 Shah Alam
Selangor Darul Ehsan
Malaysia



 

III-1

--------------------------------------------------------------------------------





SCHEDULE IV


The Collateral Agent


1. Appointment. The Holders (all capitalized terms used in this Schedule IV and
not  otherwise  defined shall have the respective meanings provided in  the
 Security agreement to which this Schedule IV is attached (the “Agreement”)), by
their acceptance of the benefits of the Agreement, hereby irrevocably designate
Alexandra Global Master Fund Ltd., as Collateral Agent, to act as specified
herein and in the Agreement. Each Buyer hereby irrevocably authorizes, and each
other Holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Collateral Agent to take such action on its behalf
under the provisions of the Agreement and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Collateral Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Collateral Agent may perform any of its
duties hereunder by or through its agents or employees.


2. Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement. Neither the
Collateral Agent nor any of its officers, directors, employees or agents shall
be liable for any action taken or omitted by it as such under the Agreement or
hereunder or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct. The duties of the Collateral Agent shall
be mechanical and administrative in nature; the Collateral Agent shall not have
by reason of the Agreement or any other Transaction Document a fiduciary
relationship in respect of any Holder; and nothing in the Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon the
Collateral Agent any obligations in respect of the Agreement except as expressly
set forth herein. The Collateral Agent shall not take any material action or
exercise any material right or power pursuant to Section 5, 6 or 7 of this
Agreement without the authorization or direction of the Majority Holders;
provided, however, that if the Collateral Agent determines that it is unable to
contact the Majority Holders for purposes of seeking such authorization or
direction or time will not permit the Collateral Agent to so contact the
Majority Holders prior to such time as detriment may occur to the rights of the
Collateral Agent or the Holders from any failure of the Collateral Agent to act
or exercise such right, then in any such case the Collateral Agent may take such
action or exercise such right without specific authorization or direction from
the Majority Holders.


The Collateral Agent shall not be liable for any act it may do or omit to do
while acting in good faith and in the exercise of its own best judgment. Any act
done or omitted by the Collateral Agent on the advice of its own attorneys shall
be deemed conclusively to have been done or omitted in good faith. The
Collateral Agent shall have the right at any time to consult with counsel on any
question arising under the Agreement. The Collateral Agent shall incur no
liability for any delay reasonably required to obtain the advice of counsel.


3. Lack of Reliance on the Collateral Agent. Independently and without reliance
upon the Collateral Agent, each Holder, to the extent it deems appropriate, has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Grantor and its subsidiaries in
connection with the making and the continuance of the Obligations and the taking
or not taking of any action in connection therewith, and (ii) its own appraisal
of the creditworthiness of the Grantor and its subsidiaries, and the Collateral
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Holder with any credit or other information with respect
thereto, whether coming into its possession before any Obligation arises or the
purchase of any Note, or at any time or times thereafter. The Collateral Agent
shall not be responsible to any Holder for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of the Agreement or the financial
condition of the Grantor or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
the Agreement, or the financial condition of the Grantor, or the existence or
possible existence of any Event of Default.


IV-1

--------------------------------------------------------------------------------


4. Certain Rights of the Collateral Agent.  No Holder shall have the right to
cause the Collateral Agent to take any action with respect to the Collateral,
with only the Majority Holders having the right to direct the Collateral Agent
to take any such action. If the Collateral Agent shall request instructions from
the Majority Holders with respect to any act or action (including failure to
act) in connection with the Agreement, the Collateral Agent shall be entitled to
refrain from such act or taking such action unless and until it shall have
received instructions from the Majority Holders, and to the extent requested,
appropriate indemnification in respect of actions to be taken by the Collateral
Agent; and the Collateral Agent shall not incur liability to any person by
reason of so refraining. Without limiting the foregoing, no Holder shall have
any right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent acting or refraining from acting hereunder in accordance with
the instructions of the Majority Holders or as otherwise specifically provided
in the Agreement.


5. Reliance. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and its duties thereunder, upon advice of counsel selected by it.


6. Limitation of Holder Liability.  The Holders shall not be liable for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Agreement, or in any way relating to or
arising out of the Agreement.


7. The Collateral Agent in its Individual Capacity.  The Collateral Agent and
its affiliates may lend money to, purchase, sell and trade in securities of and
generally engage in any kind of business with the Grantor or any affiliate or
subsidiary of the Grantor as if it were not performing the duties specified
herein, otherwise without having to account for the same to the Holders;
provided, however, that the Collateral Agent on behalf of itself and such
affiliates, hereby waives any claim, right or lien against the Collateral in any
way arising from or relating to any such loan, securities transaction or
business with the Grantor.


IV-2

--------------------------------------------------------------------------------


8. Holders. The Collateral Agent may deem and treat the holder of record of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof, as the case may be, shall have
been filed with the Collateral Agent. Any request, authority or consent of any
person or entity who, at the time of making such request or giving such
authority or consent, is the holder of record of any Note shall be conclusive
and binding on any subsequent holder, transferee or assignee, as the case may
be, of such Note or of any Note(s) issued in exchange therefor.


9. Resignation by the Collateral Agent.  (a) The Collateral Agent may resign
from the performance of all its functions and duties under the Agreement at any
time by giving 60 days' prior written notice (as provided in the Agreement) to
the Grantor and the Holders. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.


(b) Upon any such notice of resignation, the Majority Holders shall appoint a
successor Collateral Agent hereunder.


(c) If a successor Collateral Agent shall not have been so appointed within said
60-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent hereunder or thereunder until such
time, if any, as the Majority Holders appoint a successor Collateral Agent as
provided above. If a successor Collateral Agent has not been appointed within
such 60-day period, the Collateral Agent may petition any court of competent
jurisdiction or may interplead the Grantor and Holders in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including but not
limited to extraordinary fees associated with the filing of interpleader, and
expenses associated therewith shall be payable by the Grantor.


(d) The fees of any successor Collateral Agent for its services as such shall be
payable by the Grantor.
 
 
IV-3

